ORDER

PER CURIAM.
Naketia Wilson appeals from a judgment denying, after an evidentiary hearing, his pre-sentencing Rule 29.07(d) motion to withdraw his pleas of guilty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The motion court’s judgment is based on findings and conclusions that are not an abuse of discretion or in error. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).